08/03/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 21-0308



                                 No. DA 21-0308


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

ROBERT LEROY JAMES ALLERY,

             Defendant and Appellant.


                                       ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including September 12, 2022, within which to prepare, file, and serve the

State’s response brief.




CH                                                                     Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                            August 3 2022